DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claim 19 was amended, claims 2-4 and 20-22 were canceled, and claim 23 was newly added in the response filed on 12/20/2021.  Claims 1, 15, 18, 19, and 23 are currently pending and under examination.
Response to Amendment
Claim 4 was canceled in the response filed on 12/20/2021.  Therefore the 35 USC 112(a) written description rejection of claim 4 is withdrawn.  See p. 2-4 of the OA dated 8/18/2021. 
Claim 20 was canceled in the response filed on 12/20/2021.  Therefore the 35 USC 112(d) rejection of claim 20 is withdrawn.  See p. 4-5 of the OA dated 8/18/2021. 
Claim 2 was canceled in the response filed on 12/20/2021.  Therefore the 35 USC 102(a)(1) rejection of claim 2 as being anticipated over CID 11695183 is withdrawn.  See p. 6-7 of the OA dated 8/18/2021. 
Claims 3, 4, and 20 were canceled in the response filed on 12/20/2021.  Therefore the 35 USC 102(a)(1) rejection of claims 3, 4, and 20 as being anticipated by McMorris (“Synthesis and Biological Activity of Enantiomers of Antitumor Irofulven” J. Org. Chem. 2004, 69, p. 619-623) is withdrawn.  See p. 7-8 of the OA dated 8/18/2021. Additionally, claim 19 was modified to depend from claim 18 and it is now unclear if the McMorris still reads on claim 19.  Claim 19 originally depended from newly canceled claim 3, which was directed toward an entirely different compound.  Therefore the rejection over claim 19 is also withdrawn until the issue is clarified. Also see the 35 USC 112(b) rejection below.
Response to Arguments filed on 12/20/2021
The Examiner notes that the response does not appear to include any arguments/comments with respect to the provisional non-statutory double patenting rejection of claims 1-4, 15, and 18-22 as being provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of co-pending Application No. 17/230821 (‘821; US 2021/0230662).  See p. 5-6 of the OA dated 8/18/2021.  Therefore the rejection is maintained for the pending claims for the reasons of record which are reiterated below.
Additionally, there are no arguments presented regarding the 35 USC 102(a)(1) rejection of claim 18 as being anticipated by McMorris (“Synthesis and Biological Activity of Enantiomers of Antitumor Irofulven” J. Org. Chem. 2004, 69, p. 619-623).  See p. 7-8 of the OA dated 8/18/2021. Therefore this rejection is also maintained and is reiterated below.
With respect to the 35 USC 103 rejection of claims 1, 2, 15, 21, and 22 as being unpatentable over US 2008/0306147 (‘147, published on 12/11/2008) (see p. 8-11 of the OA dated 8/18/2021), the Applicant’s arguments (p. 6-9 filed on 12/20/2021) have been fully considered but they are not persuasive.  The Applicant argues the following:

    PNG
    media_image1.png
    399
    940
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    97
    953
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    661
    940
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    148
    937
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    413
    936
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    614
    966
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    90
    936
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    140
    944
    media_image8.png
    Greyscale

With respect to the Applicant’s arguments that the claimed enantiomers, having positive optical activity, were not previously available to the skilled artisan prior to the claim 18, formula III of ‘741 in [0109], and both compounds in [0113]), and derivatives thereof, of any stereochemistry.  See [0113 and 0109-0110].   Further, McMorris (the NPL of record in the 35 USC 102 rejection above and not ‘147 which is also authored by McMorris and referred to as “McMorris ‘147” in the arguments filed on 12/20/2021) explicitly teaches that both enantiomers of irofulven can be attained synthetically.  Therefore there is no evidence that compounds having the stereochemistry claimed could not have been predictably synthesized by methods that were known at the time of the effective filing date.
With respect to the Applicant’s arguments regarding the breadth of the genus disclosed in ‘147, ‘147 exemplifies the following compound as a preferred embodiment ([0031, 0111, 0147-0151] and claims 34 and 35): 
    PNG
    media_image9.png
    164
    244
    media_image9.png
    Greyscale
.  This compound the enantiomer of the compound of instant formula (I) in claim 1. ‘147 further teaches that the compounds described therein are intended to encompass any racemic, optically-active, polymorphic, and/or stereoisomeric forms thereof, which would encompass the compound of claim 1. See [0058].  Therefore there is a strong suggestion to synthesize the compound of claim 1 based on the teachings of ‘147.  Also see MPEP 2144.09. The burden is now on the Applicant to present evidence that 
Claim Objections
Claim 18 is objected to because it appears to lack a period at the end of the claim.  See MPEP 608.01(m).  Appropriate correction is required.
New Claim Rejections - 35 USC § 112(b)-Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 was amended to depend from claim 18 in the response filed on 12/20/2021.  Variables R1-R3 lack antecedent basis because they are not in claim 18.  Nor do they appear anywhere else in the present claim set.  
Modified Double Patenting Rejection
The original rejection can be found on p. 5-6 of the OA dated 8/18/2021.  The rejection has been slightly modified to remove the newly canceled claims and to include newly introduced claim 23.
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 15, 18, 19, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of co-pending Application No. 17/230821 (‘821; US 2021/0230662, of record). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘821 appear to teach methods of using the instantly claimed compounds or stereoisomers thereof.  Also see MPEP 2144.09.  Therefore the claims of ‘821 appear to require the instantly claimed compounds and 
Modified Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. See p. 6-8 of the OA dated 8/18/2021 for the original rejection. The rejection has been slightly modified to remove canceled claims.
Claim 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMorris (“Synthesis and Biological Activity of Enantiomers of Antitumor Irofulven” J. Org. Chem. 2004, 69, p. 619-623, of record).
McMorris teaches the synthesis and biological activity of enantiomers of antitumor irofulven (see whole document).  With respect to claim 18, McMorris further teaches the synthesis of (-)- and (+)-irofulven, wherein (-)-irofulven has the following structure (4): 
    PNG
    media_image10.png
    134
    135
    media_image10.png
    Greyscale
(see figure 1 on p. 619; Table 1 on p. 621 and discussion thereof in “biological activity” section; and paragraph bridging p. 620-621).  Therefore the instantly claimed compound corresponds to (+)-irofulven (also see p. 22 of the specification as filed).  Also see MPEP 2131.02.
Modified Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  See p. 8-11 of the OA dated 8/18/2021 for the original rejection.  The rejection has been slightly modified to remove canceled claims and to include newly introduced claim 23.
Claims 1, 15, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0306147 (‘147, published on 12/11/2008, of record).
Applicant Claims

    PNG
    media_image11.png
    297
    703
    media_image11.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	‘147 discloses Illudin analogs useful as anticancer agents (see whole document).  With particular regard to claim 1, ‘147 teaches a genus of compounds of formula (I) (see claim 1 and [0005-0021]): 
    PNG
    media_image12.png
    153
    329
    media_image12.png
    Greyscale
 which encompasses the instantly claimed species.  ‘147 further exemplifies the following compound as a preferred embodiment ([0031, 0111, 0147-0151] and claims 34 and 35): 
    PNG
    media_image9.png
    164
    244
    media_image9.png
    Greyscale
, wherein said compound is claim 1
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	‘147 does not appear to explicitly teach the enantiomer of the preferred species above (which would read on compound (I) of claim 1) or that the preferred species above exists in a mixture with its enantiomer  claim 1 [0058].  Also see MPEP 2144.09, wherein it is generally understood by those of ordinary skill that stereoisomers of known compounds are prima facie obvious absent any evidence to the contrary.
	With further respect to claims 15 and 23, ‘147 further teaches that the disclosed compounds can be formulated in pharmaceutical compositions comprising a pharmaceutically acceptable carrier [0023, 0049]. 
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to arrive at the instantly claimed compounds based on the teachings of ‘147 with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to obtain the instantly claimed compounds because ‘147 explicitly teaches the enantiomer of the compound of instant formula (I) in claim 1 has utility as an anticancer agent, and further teaches that the compounds described therein are intended to encompass any racemic, optically-active, claim 1 [0058].  Also see MPEP 2144.09, wherein it is generally understood by those of ordinary skill that stereoisomers of known compounds are prima facie obvious absent any evidence to the contrary.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622